Notice of Allowance

Reasons for Allowance
Claims 11, 13-16, and 18-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose wherein the first rear seat temp door is aligned with the heat exchanger for heating in a direction of airflow toward the heat exchanger for heating and is moveable to different positions of coverage over the heat exchanger for heating, such that the first rear seat temp door is configured to close the warm air passageway portion along with the front seat temp door in a maximum cooling mode, and to partition air flowing from the heat exchanger for cooling toward the heat exchanger for heating in a maximum heating mode for smoothly guiding air that has passed through the heat exchanger for cooling toward the heat exchanger for heating in the warm air passageway portion as per claim 11; and wherein the first rear seat temp door is configured such that it cannot close the rear seat cold air passageway as per claim 26. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Kim alone, or in combination with either Fukutomi and Sievers to incorporate the aforementioned limitations; especially since it would require a substantial reconstruction and redesign of the elements shown in Kim. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763